STATE OF MICHIGAN

                            COURT OF APPEALS



PAULETTE HELD,                                                     UNPUBLISHED
                                                                   February 4, 2016
               Plaintiff-Appellee,

v                                                                  No. 321786
                                                                   Ingham Circuit Court
NORTH SHORE CONDOMINIUM                                            LC No. 13-000241-NO
ASSOCIATION,

               Defendant-Appellant,
and

PURE GREEN LAWN AND TREE
PROFESSIONALS, INC.,

               Defendant.


Before: METER, P.J., and BORRELLO and BECKERING, JJ.

METER, J. (dissenting).

       I respectfully dissent.

        As the old saying goes, “a picture is worth a thousand words.” I have reviewed the
photographs of the area where plaintiff fell, and despite the opinions of plaintiff’s experts, I
conclude that the plastic landscape edging was open and obvious. The photographs reveal a
distinct color difference between the edging and the mulch. In addition, the incident took place
during the day and there was no ice or snow. “[A]n average person with ordinary intelligence
would have discovered [the edging] upon casual inspection.” Hoffner v Lanctoe, 492 Mich. 450,
461; 821 NW2d 88 (2012). Plaintiff only bolstered this conclusion when she testified that “[i]f it
was there, I must have seen it.”

       I would reverse and remand for entry of judgment in favor of North Shore.



                                                            /s/ Patrick M. Meter




                                               -1-